Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 depends from cancelled claim 1. Presumably, this claim depends from independent claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 21-40 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Totoki (US Patent No. 5,783,538; already cited in IDS dated 08/01/2022).
	Totoki teaches a detergent composition that is safe to the health of users, including at usages involving high temperature and/or spray applications, and is suitable especially for removing the oil and grease smears on a grill, oven or the like (see col. 2, lines 30-39). The detergent composition contains, in a preferred embodiment, 1 to 50 parts by weight of inorganic alkali salt, 1 to 50 parts by weight of water-insoluble organic solvent, 0.1 to 30 parts
by weight of amines, 0.1 to 30 parts by weight of pyrrolidone compound, 1 to 200 parts by weight of polyhydric alcohol, and 0.1 to 50 parts by weight of anionic surface active agent, based on 100 parts by weight of water (see col. 3, lines 12-19). Since the detergent composition does not contain a strong alkaline substance, unlike the conventional detergent composition, workers can handle it with safety (see col. 3, lines 40-43). The detergent composition exhibits its excellent effect when it is used for removing the stubborn smears on a grill, oven and the like (see col. 4, lines 10-12). The smears are principally those such as modified proteins and fats and oils (which read on the polymerized fat soil) adhered to the object to be cleaned, especially baked-on smears caused by the dispersing, dripping and condensing of fats and oils from cooked food, which are difficult to be removed by an ordinary cleaning method (see col. 4, lines 38-47). The detergent composition has a pH value of 13 or less, preferably 10 to 13 in view of safety and cleaning power, though it somewhat varies depending on the compounding ratio of the ingredients constituting the composition (see col. 7, lines 55-59). In Example 1, Totoki teaches a detergent composition which comprises 5 parts by weight (equivalent to 3.7 wt%) potassium carbonate, 5 parts by weight (equivalent to 3.7 wt%) benzyl alcohol, 2 parts by weight (equivalent to 1.48 wt%) monoethanolamine, 0.5 parts by weight (equivalent to 0.37 wt%) N-octyl pyrrolidone, 2 parts by weight (equivalent to 1.48 wt%) sodium dodecylbenzene sulfonate, 0.5 parts xanthene (sic) gum (equivalent to 0.37 wt%; reads on thickener additive), and 100 parts by weight (equivalent to 74.1 wt%) water (see Table 1 under cols. 9-10). See also Examples 2-4, and 5-6 wherein diethanolamine is used as the amine. Please note that these compositions do not contain sodium hydroxide. The detergent composition was prepared by dissolving the thickener in 100 parts of water and the remaining ingredients were admixed (see col. 9, lines 42-50, which reads on the forming of a use solution). Totoki also teaches a method for cleaning oily smears of a steam oven by use of the detergent composition, as above, wherein the cleaning liquid is applied to the inside of the oven over those areas to be cleaned by using a hand spray, after the cleaning liquid has been applied to the oven, the oven is closed and allowed to stand for a period of time ranging from about 10 to 15 minutes, wherein during this period of time, the cleaning liquid penetrates into the smears of the oven, so that cleaning action proceeds (see col. 8, lines 19-44). Inasmuch as the cleaning liquid does not contain a strong alkaline substance, e.g., sodium hydroxide, the cleaning liquid of Totoki would inherently be non-corrosive to aluminum (which meets claim 21), and should be compatible with catalytic converter substrate surfaces (which meets claim 31). “Products of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Il. Hence, Totoki anticipates the claims.

Claims 21-29, 31-36 and 38-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gross et al. (US 2005/0130869), hereinafter “Gross.”
	Gross teaches a thickened methyl ester microemulsion cleaning composition which comprises 16.00 wt% C8-10 methyl ester, 7.00 wt% benzyl alcohol, 6.20 wt% LAS acid (linear alkylbenzene sulfonic acid), 1.25 wt% monoethanolamine, 6.00 wt% propylene glycol n-butyl ether, 1.16 wt% sodium lauryl sulfate, 1.51 wt% n-octyl sulfate, 0.45 wt% hydroxy propyl methyl cellulose (a thickener additive) and remainder to 100 wt% water (see paragraph [0049]). The composition possesses both dissolution and lifting mechanisms (see paragraphs [0024]-0025]) and has a pH of less than about 9, and preferably in the range of from about 6 to about 9 (see paragraph [0041]). It is noted that the microemulsion cleaning composition above is in its use solution for.  Gross also teaches a process for cleaning hard surface involving contacting the hard surface with the above composition (see paragraph [0044]). The cleaning composition can be used in a wide variety of applications which include the removal of grease, oil, ink, chewing gum and paint from hard and porous surfaces, like garage floors,  including all kinds of natural and synthetic fabrics (see paragraph [0045]). Inasmuch as the above composition does not contain sodium hydroxide, the composition of Gross would inherently be non-corrosive to aluminum (which meets claim 21), and should be compatible with catalytic converter substrate surfaces (which meets claim 31). “Products of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Il. Hence, Gross anticipates the claims.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Savagilo et al. (WO 2011/146832, already cited in IDS dated 08/01/2022), hereinafter “Savagilo.”
	Savagilo teaches a composition suitable for stripping coatings from a surface, wherein the composition may include about 25% to about 50% by weight of benzyl alcohol, about 25% to about 50% by weight of an organic functional amine, and substantially no fatty acid, and the  composition may further comprise at least one surfactant (see paragraph [0005]). The organic functional amines include monoethanolamine (MEA), diethanolamine (DEA), triethanolamine (TEA), monoisopropanolamine, or combinations thereof, preferably monoethanolamine (see paragraph [0019]). The compositions may further comprise at least one surfactant, which may include, but are not limited to, at least one of anionic surfactants, nonionic surfactants, amphoteric surfactants, and combinations thereof (see paragraph [0020]). An example of an anionic surfactant is CALSOFT®LAS-99 linear alkylbenzene sulfonic acid (see paragraph [0021]). The composition may comprise surfactant in an amount of at least about 20%, at least about 15%, at least about 10%, or at least about 5% by weight of the composition; and the composition may comprise surfactant in an amount of less than about 25%, less than about 20%, less than about 15%, or less than about 10% by weight of the composition (see paragraph [0031]). In Example 2, the stripping composition comprises 37.5 wt% benzyl alcohol, 50.0 wt% MEA (monoethanolamine), 2.06 wt% LAS-99 (linear alkylbenzene sulfonic acid)  and 2.00 wt% NEODOLTM 91-6 nonionic surfactant (an additional surfactant additive;  see Table 8, page 23). In Example 3, the stripping composition comprises 37.5 wt% benzyl alcohol, 50.0 wt% MEA (monoethanolamine) and 4.12 wt% LAS-99 (linear alkylbenzene sulfonic acid) (see Table 8, page 23).  The pH of the composition may be at least about 7, or may be less than about 14, and may include a pH of about 7 to about 14 (see paragraph [0033]). The compositions may be diluted in hard water (see paragraph [0036]) to at least about 1:6 (see paragraph [0043]).  The composition may be applied to surfaces such as floors or walls or other hard surfaces for a period of contact time, e.g., about 10 to about 30 minutes, before removing a coating like grease (see paragraphs [0041]-[0042]).   Inasmuch as the above compositions do not contain sodium hydroxide, the compositions of Savagilo would inherently be non-corrosive to aluminum (which meets claim 21), and should be compatible with catalytic converter substrate surfaces (which meets claim 31). “Products of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Il. Hence, Savagilo anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross as applied to claims 21-29, 31-36 and 38-40 above, and further in view of Savagilo.
	Gross teaches the features as discussed above. Gross, however, fails to disclose the composition is applied to a soiled surface for between about one second to about 24 hours as recited in claims 30 and 37.
	Savagilo, an analogous art, teaches the features as discussed above. In particular, Savagilo teaches that the composition may be applied to surfaces such as floors or walls or other hard surfaces for a period of contact time, e.g., about 10 to about 30 minutes, before removing a coating like grease (see paragraphs [0041]-[0042]).  
	it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the composition of Gross to surfaces such as floors for the removal of grease for a period of about 10 to about 30 minutes because this is a typical application time as taught by Savagilo.
	
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther et al. (US 2010/0317560, already cited in IDS dated 08/01/2022), hereinafter “Ryther.” 
	Ryther teaches, in one embodiment, a method of cleaning polymerized zero trans fat soils from soiled surfaces using a high alkaline-solvent composition including one or more soil wetting and cleaning solvent(s) and one or more alkaline agents that wets and saponifies the soil, and the method includes forming a composition and contacting a soiled surface with the composition (see paragraph [0006], page 1). Ryther also teaches a high-alkaline-solvent composition including between about 0.1% and about 50% by weight one or more 
soil wetting and cleaning solvent(s) and between about 0.1% and about 75% by weight one or more alkaline agent(s) that wets and saponifies the soil; the composition may include between about 0.1% to about 40% by weight one or more cleaning agent(s) and between about 0.01% to about 5% by weight one or more additive(s) to modify the composition form and/or the application method; and moreover, the composition may be emulsified at a usable cleaning solution concentration or in a concentrated form that may be diluted to a usable cleaning solution concentration (see paragraph [0007], page 1). The composition is applied to a soiled surface to be cleaned for an amount of time sufficient to substantially penetrate a polymerized zero trans fat soil, preferably between about 30 seconds and about 24 hours depending on the level of polymerization (see claim 16). The surface to be cleaned is selected from the group consisting of food processing equipment and environmental surfaces such as walls, floors and miscellaneous equipment used during food production (see claim 15). The composition can be formulated in a concentrated form which then may be diluted to the desired concentration merely with water at the intended use location, and the composition concentrates and various dilutions of these concentrates (typically can be used at full strength concentrate down to a 1:100 concentrate:water dilution) can be used on a variety of difficult to remove polymerized zero trans fat soils (paragraph [0045], page 6).  The alkaline agent(s) or source of alkalinity comprises, among others, alkali metal hydroxide like sodium hydroxide, alkanol amine like 2-(2-aminoethoxy)ethanol, monoethanolamine, diethanolamine, triethanolamine and combinations thereof (see paragraph [0020], page 3). The solvent comprises aromatic alcohol like benzyl alcohol, among a few selections (see claims 6 and 22). In some embodiments, the cleaning compositions comprise about 0.1 wt % to about 40 wt % of a surfactant or surfactant system as a cleaning agent (see paragraph [0024], page 4). The surfactant or surfactant system can be 
selected depending upon the particular polymerized zero trans fat soil that is to be removed, and the surfactants that can be used in the system include anionic, nonionic, cationic, and zwitterionic surfactants (see paragraph [0022], page 4).  Suitable surfactants may also include food grade surfactants, linear alkylbenzene sulfonic acids and their salts (see paragraphs [0034] and [0036], page 5), for example, sodium dodecylbenzene sulfonic acid (see paragraph [0035], page 5). In Table 2, 5 wt% sodium silicate solution was added to an alkaline solvent composition to provide some soft metal corrosion protection (see paragraph [0048] and Table 2, page 6). The pH of the cleaning composition is about 11 or greater, about 12 or greater, or about 13 or greater (see paragraph [0019], page 3).  Ryther, however, fails to specifically disclose a composition, and  a method for removing a polymerized fat soil wherein the composition comprises monoethanolamine, linear alkyl benzene sulfonate and benzyl solvent, in their respective proportions, wherein the diluted concentrate has a use solution pH of less than 11, and wherein the composition is noncorrosive to aluminum as recited in independent claim 21, and claim 32; and wherein the composition is compatible with catalytic converter substrate surfaces as recited in claim 31.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition comprising benzyl alcohol, monoethanolamine and alkylbenzene sulfonate, in their optimum proportions, and to remove a polymerized fat soil or food soils with said composition because these are some of the suitable selections of solvents, cosolvents and surfactants taught by Ryther. 
 With respect to the respective proportions of benzyl alcohol, monoethanolamine and alkylbenzene sulfonate, considering the above teachings of Ryther, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the composition having a use solution pH of less than 11, considering that Ryther teaches that the pH of the cleaner composition is about 11 or greater as disclosed in paragraph [0019], it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Ryther, when diluted, would generate a use solution pH as those recited.  
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Ryther to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Ryther teaches similar ingredients with overlapping proportions as discussed above, hence, would behave similarly.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,023,782. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar non-corrosive degreaser compositions and methods for removing polymerized soil, the composition comprising similar components, i.e., alkanol amine source, surfactant, and solvent comprising benzyl alcohol, each component having the same range of proportions differing only in that the alkanol amine source, surfactant and solvent of the present application and those of US ‘782 overlap in scope. The selection of the specific alkanolamine, surfactant, and solvent, however, is within the level of ordinary skill in the art. 

Claims 21-40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,994,798. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar non-corrosive degreaser compositions and methods for removing polymerized soil, the composition comprising similar components, i.e., alkanol amine source, surfactant, and solvent comprising benzyl alcohol, each component having overlapping proportions. Optimization of the proportions, however, is within the level of ordinary skill in the art. 
Claims 21-40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,434,451. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar non-corrosive degreaser compositions and methods for removing polymerized soil, the composition comprising similar components, i.e., alkanol amine source, surfactant, and solvent comprising benzyl alcohol, each component having overlapping proportions. Optimization of the proportions, however, is within the level of ordinary skill in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                   /LORNA M DOUYON/                                                                   Primary Examiner, Art Unit 1761